Citation Nr: 0018285	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-08 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently rated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from September 1974 to April 
1975 and from July 1980 to July 1984.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 1997 and May 1998 RO rating decisions that increased 
the evaluation for the veteran's low back disorder from zero 
to 20 percent.  In December 1999, the Board remanded the case 
to the RO for additional development.  A March 2000 RO rating 
decision increased the evaluation for the low back disorder 
from 20 to 40 percent under the provisions of diagnostic code 
5292, and the veteran continues to disagree with the 
evaluation assigned for this condition.  Since a higher 
rating may be assigned for a low back condition under 
diagnostic code 5293, the Board will review the issue as 
shown on the first page of this decision.  AB v. Brown, 6 
Vet. App. 35 (1993).

In a written argument dated in June 2000, the representative 
requests a total rating for compensation purposes based on 
the veteran's unemployability.  This matter has not been 
adjudicated by the RO and it will not be addressed by the 
Board.  This issue is referred to the RO for appropriate 
action.  Holland v. Brown, 6 Vet. App. 443 (1994).

FINDING OF FACT

The low back disability is manifested primarily by occasional 
muscle spasms and severe painful limitation of motion; 
neurological deficits, muscle weakness, incoordination or 
fatigability are not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for low 
back strain are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45 4.71a, Codes 5292, 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1974 to April 
1975 and from July 1980 to July 1984.

Service medical records show that the veteran was seen for 
low back problems during his second period of active service.

A February 1985 RO rating decision granted service connection 
for low back strain.  A 10 percent rating was assigned for 
this condition under diagnostic code 5292, effective from 
July 1984.

A September 1987 RO rating decision decreased the evaluation 
for low back strain from 10 to zero percent, effective from 
January 1988.  

VA medical reports show that the veteran was treated and 
examined for various conditions from 1996 to 2000.  The 
reports of outpatient treatment indicate that he was treated 
primarily for cocaine dependence.  The more salient medical 
reports with regard to his low back condition are discussed 
in the following paragraphs.

At a VA medical examination in March 1997, the veteran 
complained of back pain shooting down his left leg to the 
toes.  There was no marked degree of spasm of the 
sacrospinalis muscle group.  There was normal curvature of 
the lumbar spine.  Forward bending was to 45 degrees, 
rotation to the right and left was to 45 degrees, backward 
extension was to 25 degrees, and lateral flexion to the right 
and left was to 45 degrees.  No significant neurological 
deficits of the lower extremities were found.  The impression 
was chronic low back strain.  It was noted that he also had a 
rupture of the left trapezius muscle with residual disuse of 
the left upper extremity.

The veteran underwent a VA medical examination in March 1998.  
It was noted that the veteran was occasionally seen on an 
outpatient basis and given muscle relaxants, but not 
regularly.  He complained of back pain.  There was a moderate 
degree of spasm of the right sacrospinal muscle group.  There 
was marked tenderness on percussion over the lumbar 
vertebrae.  Forward bending was to 45 degrees at which time 
he had discomfort in the lower lumbar region.  He was able to 
squat down so his buttocks were within 5 inches of his heels.  
No neurological deficits were found.  The impression was 
chronic low back pain.

The veteran underwent a VA medical examination in October 
1998.  He complained of low back pain with radiation down the 
left leg to his toes.  There was no evidence of spasm of his 
sacral spinalis muscle group.  There was tenderness to 
percussion over the lower lumbar area and the sacral iliac 
joints, bilaterally.  He was able to forward bend to 45 
degrees at which time he had discomfort.  No significant 
neurological deficits were found.  The impression was chronic 
back pain of questionable etiology.  He was recommended for a 
CT (computed tomography) of the lumbar spine.  A CT of the 
lumbar spine revealed minimal disc bulge at L4-5 and L5-S1 
without significant compression to the dural sac.  The 
impression was unremarkable examination with no evidence of 
spinal stenosis or disc herniation.

The veteran underwent a VA neurological examination in May 
1999.  Spinal flexion was to 70 degrees, extension was to 10 
degrees, lateral flexion was to 25 degrees, and rotation was 
to 20 degrees.  There was tenderness to percussion over the 
lower lumbar vertebrae.  He complained of low back pain when 
lying on his back when his right leg was extended to 40 
degrees elevation, and he had back pain when his knee was 
flexed to 140 degrees. While lying on his back he had right 
hip and back pain on abduction and adduction of his right 
hip.  The left leg caused pain with 45 degree elevation in 
either abduction or adduction of his hip and on flexion of 
his left knee.  He also had pain in his low back when the 
left ankle was dorsiflexed or with plantar flexion.  The 
diagnosis was no evidence of peripheral nerve damage of 
degenerative disc disease.

The veteran underwent a VA medical examination in February 
2000.  He complained of weakness, stiffness, fatigability, 
and lack of endurance in his spine.  He reported that he was 
unemployed.  He reported flare-ups of his back condition 6 to 
7 times per year predominantly in the winter and that the 
flare-ups lasted 2 to 3 weeks.  There was tenderness to 
percussion in the L-4 area.  There was no loss of muscular 
development in the back.  He had very minimal scoliosis.  The 
range of motion was severely limited with flexion stopped at 
30 degrees due to pain, and extension was limited to about 5 
degrees due to pain.  Lateral flexion was to 10 degrees and 
rotation was to 10 degrees all with pain.  He had difficulty 
lying down, complaining of low back pain.  Elevation of 
either leg to 10 degrees when lying on his back caused 
increased pain.  Flexion of his left knee caused low back 
pain.  Abduction or adduction of both the right and left hip 
caused low back pain.  He had diminished tendon reflexes in 
both lower extremities.  The diagnosis was severe low back 
pain with a history of pain radiating down the left posterior 
leg.


B.  Legal Analysis

The veteran's claim for an increased evaluation for the low 
back disorder is well grounded, meaning it is plausible.  The 
Board notes the assertion from the representative in the June 
2000 written argument to the effect that all the information 
requested by the Board in the December 1999 was not provided 
in the report of the veteran's VA medical examination in 
February 2000 and that the case should be again remanded to 
the RO for compliance with the Board's instructions, but the 
Board finds that the report of the veteran's February 2000 VA 
medical examination satisfies the December 1999 remand and, 
when considered with the other evidence of record, contains 
sufficient clinical findings in order to properly evaluate 
the low back condition.  Hence, the Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

The record shows that the maximum schedular evaluation of 
40 percent has been assigned for the veteran's low back 
condition under diagnostic code 5292.  The medical evidence 
does not reveal the presence of any significant neurological 
deficits or other symptoms indicative of intervertebral disc 
syndrome in order to support the assignment of a 60 percent 
evaluation for the low back condition under diagnostic code 
5293 as noted by the VA CT of the lumbar spine in October 
1998 and the reports of his numerous VA medical examinations 
from 1997 to 2000.

The evidence reveals that the low back condition is 
manifested primarily by occasional spasms in the low back 
area and painful limitation of motion that produce severe 
functional impairment during flare-ups and support a 
40 percent rating under diagnostic code 5292 with 
consideration of the provisions of 38 C.F.R. § 4.40 dealing 
with functional impairment due to pain.  In DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), held that in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  While the veteran complained 
of flare-ups of his low back problems with pain, weakness, 
fatigability and lack of endurance of the spine at the time 
of the February 2000 VA medical examination, the overall 
evidence as well as the report of this examination does not 
indicate the objective presence of any functional loss due to 
weakness, fatigability or incoordination of the lumbar spine.  
The report of his VA medical examination in February 2000 
indicates no loss of muscular development in the back, and it 
appears that it is the veteran's occasional spasms and 
painful motion of the lumbar spine that are the most 
prominent features of his low back disability, and these are 
best evaluated as 40 percent disabling under diagnostic code 
5292, as above.

A higher rating for the veteran's low back disorder may be 
assigned on an extraschedular when the evidence presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  The 
representative in the June 2000 written argument requests a 
higher rating for the low back disorder on an extraschedular 
basis.  At the time of the veteran's VA medical examination 
in February 2000, he reported that he was unemployed, but did 
not allege that this was the product of his back disability, 
and the medical evidence indicates the presence of various 
non-service-connected disabilities (shoulder disability, 
substance abuse) that affect his industrial adaptability.  
The Board does not find circumstances in this case, such as 
marked interference with employment or need for 
hospitalization due to the low back disability to remand this 
case to the RO for referral to the VA Director of 
Compensation and Pension Service for consideration of an 
extraschedular rating for this condition.  VAOPGCPREC 6-96.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for an increased 
evaluation for the low back condition.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

An increased evaluation for low back strain is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

